       Case 2:19-cv-01339-MJH Document 15 Filed 06/25/20 Page 1 of 1




John K. Gisleson
Partner
+1.412.560.7435
john.gisleson@morganlewis.com



June 25, 2020

The Honorable Marilyn J. Horan
United States District Judge
Joseph F. Weis, Jr. U.S. Courthouse
700 Grant Street
Pittsburgh, PA 15219

RE:      Christopher Lisowski and Robert Garner v. Henry Thayer Company, Inc.
         Case No.: 2:19-cv-01339-MJH

Dear Judge Horan:

        We represent Defendant in the above-referenced matter. During oral argument on
June 24, 2020 concerning Defendant’s Motion to Dismiss, I erroneously stated during my
rebuttal argument that the only product Plaintiff Lisowski purchased that contained a
reference to “preservative-free” was the Tangerine Slippery Elm Lozenges. Of the four
dry-mouth products that allegedly contain such a reference (Dkt. 5, Am. Compl. ¶¶ 4, 27),
Plaintiff Lisowski allegedly purchased two of them: Tangerine Slippery Elm Lozenges and
the Peppermint Dry Mouth Spray. (Id. at ¶ 63) Plaintiff Garner did not allege a purchase
of a product that contained such a reference. (Id. at ¶¶ 4, 27, 64)

         I apologize for the error.

Respectfully,



John K. Gisleson

JKG/ecm

cc: Steffan Keeton, Esquire (Counsel for Plaintiffs)




                                               Morgan, Lewis & Bockius     LLP

                                               One Oxford Centre
                                               Thirty-Second Floor
                                               Pittsburgh, PA 15219-6401         +1.412.560.3300
                                               United States                     +1.412.560.7001
